Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on December 1, 2020 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on September 22, 2020 has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 1. 2020 has been entered.

Support for claim 1 amendment can be found in the original claim 11. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12: at line 1, replace “claim 11” with - - claim 1 - -.
The examiner attempted to reach applicant’s attorney/agent Ms. Carolyn Fischer on June 11, 2021 with respect to the aforementioned examiner’s amendment. However, the examiner was not able to reach Ms. Fischer.  The examiner was unable to leave a voicemail for Ms. Fischer at a phone number of record 651-575-3915.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 4-5, 10, 12-14, 16, 18-19, 21-25, and 29 are allowed. 

The closest prior art to independent claim 1 is Okumura (US 2004/0005136 A1) in view of Myers et al. (US 2012/0270978 A1), Mather et al. (US 2004/0122174 A1), and He et al. (US 2014/0272357 A1).

As to claim 1, Okumura discloses a surface protection film for optical films (0001).  The surface protection film of Okumura comprises poly(lactic acid) polymer (0019).  Moreover, Okumura discloses that although the poly (lactic acid) based film comprises the lactic acid as the main component, it may contain other polymeric materials (0022).  Moreover, Okumura discloses that examples of other polymeric materials include polyester other than poly (lactic acid)s, polyolefins, polystyrene, poly (meth)acrylonitrile, cellulosic materials, poly (vinyl alcohol), polyamides, poly (vinyl 

As to claim 1, the difference between the claimed invention and the prior art of Okimura is that Okimura does not teach or suggest whether the polylactic acid (PLA) polymer is semicrystalline and the amount of the semicrystalline PLA, the amount of polyvinyl acetate (PVAC) polymer and the Tg midpoint of the PVAC polymer, and the amount of the plasticizer. Further, Okimura does not teach or suggest the dielectric loss tangent of the film as claimed. 

Myers discloses a film formed from a composition comprising polylactide resin and plasticizer (0001, 0007-008).  Moreover, as example of polylactide resin, Myers discloses commercially available PLA from sources such as Natureworks (0034).  Further,  Myers discloses specific example of a commercially available PLA such as 4032D obtained from Natureworks (Example 1).  It is submitted that PLA 4032D disclosed by Myers is identical to PLA disclosed by present application (see 00136 of US Patent Application Publication 2019/0136045 A1 of present application disclosing PLA 4032D from Natureworks).  Accordingly, one skilled in the art would recognize that Myers suggests semicrystalline PLA. Myers further discloses that the plasticizer can be present in the amount of from about 5% to about 35% by weight, about 7% to about 25% by weight, and about 10% to about 20% by weight (0045).  


Mather discloses shape memory polymer materials and particularly to blends of an amorphous polymer such as polyvinyl acetate and semicrystalline polymer such as poly (lactic acid) or poly (vinylidene fluoride) (PVDF) (0002).  Moreover, Maher discloses a film formed of such a blend (0041).  Moreover, Maher discloses polyvinyl acetate having Tg of 35° C (0012).  

The primary reference of Okumura is directed to a surface protection film for optical films (abstract and 0001).  Maher is directed to shape memory polymer materials and particularly to blends of an amorphous polymer such as polyvinyl acetate and semicrystalline polymer such as poly (lactic acid) or poly (vinylidene fluoride) (PVDF) (0002).  Accordingly, absent hindsight, one of ordinary skill in the art in the possession of Okimura would have no reason to look to Maher.  Furthermore, Maher does not teach or suggest dielectric loss tangent of the film as claimed. 

He discloses polymer films comprising one or more Bio-Sus (biodegradable, sustainable, or both) polymers (0006 and 0022).  Moreover, He discloses that specific examples of Bio-Sus polymers include polylactic acid (0034). Further, He discloses inclusion of 0 to 20%, preferably from 5 to 10%, more preferably from 5 to 5%, more 

As to claim 1, He does not teach or suggest dielectric loss tangent of the film as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

Applicant’s amendment submitted on December 1, 2020 June 25, 2020 in response to the Office action (OA) mailed on September 22, 2020 have been fully considered.  

In view of the examiner’s reasons for allowance as set forth in the current OA, the 35 USC 103 rejection of claims 1, 4-5, 10-14, 16, 18-19, 21-25, and 29 as being unpatentable over Okumura (US 2004/0005136 A1) in view of Myers et al. (US 2012/0270978 A1), Mather et al. (US 2004/0122174 A1), and He et al. (US 2014/0272357 A1) is withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
June 11, 2021